Per Curiam.

We concur in the finding and recommendations of the board. Thomas Ewing Phillips is hereby suspended from the practice of law for one year, with the suspension stayed, and respondent is placed on two years’ probation under the following conditions: (1) respondent’s practice and law office management shall be monitored for the next two years by an attorney appointed by relator, (2) respondent shall attend twelve hours of continuing legal education in law office management to be completed in addition to the twenty-four hours of continuing legal education he is required to complete between January 1, 1995 and December 31, 1996, (3) respondent shall forthwith enter into a contract with the Ohio Lawyers Assistance Program and shall abide by its terms and conditions for a minimum of the next two years, and (4) no disciplinary complaints against respondent are certified to the board by a probable cause panel within the next two years. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright and Resnick, JJ., concur.
F.E. Sweeney and Pfeifer, JJ., dissent and would publicly reprimand respondent.